On June 12, 1995, it was the judgment of the Court that the defendant be sentenced to a term of twenty (20) years in the Montana State Prison. It is the recommendation of the Court to the Parole Board that as a condition of any parole that the defendant shall be required to pay restitution as ordered in the June 12, 1995 judgment. That, however, ten (10) years of defendant’s sentence is hereby suspended on terms and conditions as stated in the June 12, 1995 judgment. Defendant shall receive credit for time served at Missoula County Jail from December 6,1994, through date of sentencing, June 12, 1995, in the amount of one hundred eighty-nine (189) days. It is further ordered that as restitution in this matter is received by the Clerk of Court, the Clerk may pro rate partial payments to the victims. The restitution shall be disbursed to St. Patrick Hospital (RE: Damian McCarty, Account #9434000268), 500 W. Broadway, Missoula, MT 59802 in the amount of Fifty-eight Thousand Four Hundred Sixteen and 58/100 Dollars ($58,416.58); to Consultec, Inc. (RE: Damian McCarty, Account #9434000268), PO Box 8000, Helena, MT 59604, in the amount of Twenty Thousand Eight Hundred Forty-five and 43/100 Dollars ($20,845.43); to Dr. Chriss Mack (RE: Damian McCarty), 601 W. Spruce, Missoula, MT 59802, in the amount of One Thousand Nine Hundred Twenty-nine and 96/100 Dollars ($1,929.96); to Missoula Radiology (RE: Damian McCarty), 3205 Russell, Missoula, MT 59802, in the amount of One Thousand Sixty and 75/100 Dollars ($1,060.75); to Dr. Ray Norgaard (RE: Damian McCarty), 327 E. Broadway, Missoula, MT 59802, in the amount of Two Thousand Dollars ($2,000.00); and to Dr. Susan Larson, Western Montana Clinic, 515 West Front, Missoula, MT 59802, in the amount of Two Hundred Dollars ($200.00).
On October 19, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
*81DATED this 1st day of November, 1995.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 19th day of October, 1995.
Hon. John Warner, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Christian Chronister for representing himself in this matter.